Citation Nr: 9927740	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the residuals of 
uterine cancer, to include a hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from February 1989 to April 
1992, including a period from December 1990 to May 1991 when 
she was stationed in the Southwest Asia theater of 
operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 


FINDING OF FACT

The claim of entitlement to service connection for the 
residuals of uterine cancer, to include a hysterectomy, is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of uterine cancer, to include a hysterectomy, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that she was seen 
on a number of occasions for treatment of various 
gynecological problems, including amenorrhea.  In November 
1989, it was reported that she was recently discharged from a 
German hospital after having a dilation and curettage (D&C) 
secondary to excessive vaginal bleeding and loss of 
consciousness.  She reported that she felt weak still and had 
slight bleeding while moving furniture.  In February 1990, 
she reported that her last menstrual cycle was in early 
December 1989.  A pregnancy test was negative.  The reports 
of various Pap smear studies in 1990, 1991 and 1992 noted 
findings of mild dysplasia by human Papilloma virus (HPV) and 
cervical intraepithelial neoplasia (CIN I).  In August 1990, 
it was noted that her last menstrual period was three months 
previously.  The report of biopsies in September 1991 showed 
diagnoses of endocervical glands and fragment of mildly 
dysplastic [CIN I] squamous epithelium and mild dysplasia of 
HPV associated type.      

The report of a February 1994 Pap smear study contains a 
diagnosis of acute inflammation, mild to moderate, with focal 
inflammatory atypia of metaplastic cells plus normal cervical 
and endocervical cells, and no dysplastic or malignant cells 
identified.

The report of a VA gynecological examination in March 1994 
noted that the veteran 
had complaints of heavy bleeding after a pelvic examination.  
It was reported that she had a history of irregular menses 
since using oral contraception in 1991, a D&C in 1989, and a 
history of dysplasia with cone biopsy in March 1992.  The 
assessment was bacterial vaginosis, probably irregular 
ovulation.  

Various post-service treatment records from VA facilities and 
a military hospital indicate that a June 1996 endometrial 
biopsy was returned as complex hyperplasia without atypia.  A 
repeat biopsy in November 1996 revealed complex atypical 
hyperplasia.  She underwent an exploratory laparotomy and 
total abdominal hysterectomy in February 1997.  The pathology 
report noted a well differentiated endometrial 
adenocarcinoma, invasive, confined to the endometrium.  The 
discharge diagnoses were Stage 1A adenocarcinoma of the 
endometrium, complex atypical hyperplasia, and adenomyosis.   
She underwent a bilateral salpingo-oophorectomy and lysis of 
adhesions in November 1998.  There was normal ovarian and 
fallopian tube pathology, with no carcinoma identified.   

At a personal hearing before a hearing officer at the RO in 
January 1999, the veteran testified that she began having 
uterine and ovarian problems during service.  She reported 
that her cycle disappeared once she got to Saudi Arabia and 
she was put on birth control pills to try to get them 
regulated.  She was told that she had amenorrhea and after 
returning from Desert Storm they did a freezing of the 
cervix.  She said that after her return from Germany she was 
sent to Fort Polk, Louisiana where they did a biopsy in March 
1992 to remove abnormal cells.  She was never told if these 
were cancerous, and she was released from the military three 
weeks after the surgery.  She testified that she was first 
diagnosed with adenocarcinoma of the endometrium in the later 
part of 1996, but she said she had the same symptoms from the 
time of her release from service until being diagnosed in 
1996.  She had surgery for removal of the uterus in February 
1997.  She testified that none of the doctors had ever told 
her that her problems after 1996 were related to her problems 
in service.  She again had surgery again in November 1998.       

A January 1999 opinion from a VA physician addressed the 
issue of any possible etiological relationship between the 
veteran's abnormal cervix conditions treated during service 
and the 1996 uterine biopsy revealing complex atypical 
hyperplasia, which was treated by total abdominal 
hysterectomy in February 1997 revealing undiagnosed 
endometrial adenocarcinoma and the November 1998 bilateral 
salpingo oophorectomy for completion of staging of 
endometrial cancer.  The physician stated that the veteran 
had had careful and competent care for multiple gynecologic 
symptoms and there was no association of the cervical 
dysplasia HPV type treated during service with subsequent 
adenocarcinoma of the uterine endometrium.  It was stated 
that the duration (or initial evidences) of complex atypical 
hyperplasia was indeterminate by any method, and it might 
well have been present long before her entry into service.    

Analysis

The veteran is seeking service connection for the residuals 
of uterine cancer, to include a hysterectomy.  The legal 
question to be answered initially, however, is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail with respect to 
this claim and there is no duty to assist her further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records show no indication of 
any treatment for, or diagnosis of, any cancer during her 
period of service.  While she was seen during service on 
several occasions for treatment of various gynecological 
problems, these were associated with her cervical dysplasia 
of HPV type. 

Various post-service treatment records, from both VA and 
military facilities, show that the veteran was seen following 
her separation from service for complaints of gynecological 
problems.  However, the report of a February 1994 Pap smear 
test showed no dysplastic or malignant cells were identified, 
and a March 1994 gynecological examination did not find any 
cancer.  The first post-service indication of any 
abnormalities that have been associated with her subsequent 
cancer was in June 1996 when an endometrial biopsy revealed 
complex hyperplasia without atypia and a repeat biopsy in 
November 1996 that revealed complex atypical hyperplasia.  
Her cancer was first diagnosed following her hysterectomy in 
February 1997. 

While the record shows that the veteran had endometrial 
adenocarcinoma that was first detected in 1996, many years 
after her separation from service, she has submitted no 
medical evidence to relate her cancer to her gynecological 
problems during military service.  The various VA and 
military treatment records do not relate the veteran's cancer 
to her period of service and a VA physician who reviewed the 
file opined that there was no association between cervical 
dysplasia HPV type treated during service and the postservice 
finding of adenocarcinoma of the uterine endometrium.   

While the veteran's claims that her subsequently diagnosed 
uterine cancer was due to her inservice gynecological 
problems, she has offered no competent evidence to establish 
such a relationship, other than her own unsubstantiated 
contentions.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran developed uterine 
cancer during service and as the appellant has submitted no 
medical opinion or other competent evidence to support her 
claim that uterine cancer was in anyway related to her period 
of service, the Board finds that she has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefit sought on 
appeal is denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete her application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for the residuals of uterine cancer, to 
include a hysterectomy, is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

